DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10, 14-15, 17-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ebihara et al. (US 2013/0019707) in view of Jin et al. (CN 104728403, see previously provided copy) and Pruitt et al. (US 2011/0094807).
	Regarding claims 1 and 17, Ebihara discloses a vehicle comprising: 
	a vehicle frame (3) having front and rear ends and opposing first and second sides (e.g., right and left sides; see Fig. 1);
	the vehicle having a longitudinal axis and a width-wise axis of the vehicle; 

	a first wheel end (e.g., see bearings 44 in Fig. 2) coupled to said first housing end of said first axle housing adjacent said first side of said vehicle frame; 
	a second wheel end (e.g., see the other bearings 44) coupled to said first housing end of said second axle housing adjacent said second side of said vehicle frame;
	a first drive shaft (24R) at least partially disposed within said first axle housing (39) and coupled to said first wheel end (see Figs. 1-2);
	a second drive shaft (24L) at least partially disposed within said second axle housing (38) and coupled to said second wheel end; 
	a gearbox (20) having a body (21, 22) with said body having a first surface facing said first side of said vehicle frame and a second surface facing said second side of said vehicle frame (e.g.,. outer surfaces of wall 40 and 41) with said first axle housing projecting from the first surface and said second axle housing projecting from the second surface, and said gearbox being cantilevered outwardly relative to said aligned first and second axle housings to define a gearbox axis (see Fig. 2 where line A-A can represent such a longitudinally arranged horizontal axis) parallel to said longitudinal axis and transverse to said axle axis (rotational axis of axle 24, 
	an electric motor (19) coupled to said first surface (outer surface of wall 41) of said gearbox and extending toward said first side (right) of said vehicle frame to define a motor axis with said motor axis being parallel to and 3 Atty. Docket No.: 060591.00560U.S. Serial No. To Be Assigned offset from said axle axis, parallel to said width-wise axis, transverse to said gearbox axis, and transverse to said longitudinal axis (see Figs., 1 and 2 which collectively show the relative orientations of the described axes) with said electric motor (19) coupled to said first and second drive shafts (24R, 24L) to rotate said first and second wheel end (e.g., to drive the vehicle wheels);
	wherein said gearbox is disposed along a vertical axis perpendicular to and intersecting both of said axle axis and gearbox axis (see Fig. 2 showing in the gearbox axis running horizontally in the front-back direction, e.g., line A-A, and see Fig. 3 showing the axles 24 are oriented horizontally; both of these axes are perpendicular to a vertical axis; the longitudinal gearbox axis, “A-A”, and the lateral axle axis 24L both intersect a common vertical axis projecting vertically from the center of the axle axis 24L in Fig. 3 ), wherein the gearbox axis (“A-A”) extends longitudinally and parallel to the longitudinal axis; and
	wherein the motor axis (axis of rotation of 43 in Fig. 3) is horizontal and extends laterally and is therefore perpendicular to a vertical axis and to the gearbox axis (A-A).   
	Ebihara discloses a working vehicle, such as a riding lawnmower, that supports a rider in some manner and which almost certainly includes a floor to allow ingress/egress and to protect the rider from the lawnmower’s cutting blades 15a), but does not specifically recite that the vehicle includes a floor supported by the frame and that the floor runs in both the widthwise 
	Jin teaches another cantilevered motor and gearbox drive system.  The motor is coupled to a gearbox housing (4; see e.g. Figs. 11 and 13 showing the motor’s output shaft 7 supporting the gearbox’s input gear 701).  The gearbox housing (4) containing a plurality of gears (701, 801, 901 - see Fig. 13), wherein the gearbox body includes a cover (5) that is coupled to hollow drive shaft housing (11) that covers an axle half shaft (6; see e.g. ¶s 0045, 0050, and 0058; and Fig. 16 - describing how the half shafts 6 are installed in the axle arms/housings 11,12 which are coupled to the cover via fasteners).
	Pruitt teaches another cantilevered motor and gearbox drive shaft having its drive system mounted vertically below a laterally extending floor (36) supported by frame rails (24), wherein the gearbox is spaced apart from the frame (34) and is moveably supported relative to the frame via a suspension (60).
	Pruitt further teaches an electric drivetrain having its motor housing (122; see Fig. 4) coupled to a gearbox body (124) containing a plurality of gears (132-136), wherein the gearbox body includes a cover (125; see Fig. 3 and middle of ¶0047) that define a cavity for the gears.  The drive includes hollow drive shaft housings (50) coupled to a surface of the supporting gearbox (124, see e.g., Figs. 3-5 showing the non-rotating axle housing 50 affixed to the gearbox). 

Regarding claim 2, Ebihara disclose that the gearbox uses mating flanges (71, 72) projecting from an outer surface of the gearbox (see Fig. 2).
	Regarding claims 3-5, Ebihara does not provide for reinforcing ribs along the walls of the gearbox.
	Pruitt teaches a peripheral flange (e.g., the plate-like portion shown in Fig. 4 that extends radially away from the circular gear-enveloping body of the gearbox) and a plurality of support ribs running along the flange to a body of the circular gear housing.

Regarding claims 6-7 and 20-21, Ebihara discloses that the motor (19) is cantilevered from the gearbox (see Fig. 2) with an outer surface of the motor being spaced from the axle housing).
Regarding claim 10 and 14, as discussed above with respect to claim 2, Ebihara discloses that flanges are used to couple separable sub-components together, but it does not disclose that the motor is mounted to the gearbox at a flange.
Pruitt teaches another electric motor (122) cantilevered off of a gearbox (124) and the motor (via its housing) is directly coupled to a flange (e.g., portion 156; see Figs. 3-4) of the gearbox (124).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the vehicle of the Ebihara combination to use the flange mounted motor mount arrangement taught by Pruitt to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., enlarging a mounting surface to allow for fasteners to attach components together) to known devices (e.g., motor driven transaxles) ready for improvement to yield predictable results (e.g., a motor that is readily removed, but rigidly supported by the component it cantilevers off of).
Regarding claims 15 and 25, Ebihara further discloses a differential (49) for coupling the motor (19) to the wheel ends (see e.g., Fig. 2 showing the use of a differential in the drive train).  
Regarding claims 18-19 and 22, Ebihara discloses that the gearbox uses mating flanges (71, 72) projecting from an outer surface of the gearbox (see Fig. 2) and that the motor has a housing (28) enclosing the electric motor (e.g., rotor 31 and stator 32). Ebihara, however, does not provide for reinforcing ribs along the walls of the gearbox.

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the vehicle of Ebihara combination to include flange-supporting reinforcing ribs as taught by Pruitt to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., reinforcing mating surfaces) to known devices (e.g., motor driven transaxle housings) ready for improvement to yield predictable results (e.g., a more rigid housing for a high torque transmission element).	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ebihara in view of Jin and Pruitt as applied to claim 1 above, and further in view of Wagemann et al. (US 2013/0333959).
	Regarding claim 16, Ebihara does not disclose that the wheel end coupled to the tubular axle housing is a planetary gear set.
	Wagemann teaches another vehicle axle including an axle shaft (28) rotating with a hollow housing (6, 7).  Wheel ends (16) are coupled to the outer ends of the housing (6, 7) and include a planetary gear set (34) to drive the wheels.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the axle assembly of the Ebihara combination to include wheel hubs having planetary gears therein as taught by 

Response to Arguments
`Applicant’s arguments with respect to claims 1 and 17 have been considered but are not persuasive. Particularly, the newly added limitations of the gearbox and motor being mounted horizontally and aligned longitudinally are disclosed by the base reference (Ebihara).  The applicant’s arguments are related to the arrangement of the drivetrain components of Pruitt alone, while ignoring the disclosure of the base reference.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the base Ebihara reference discloses the newly claimed structural arrangement, while Pruitt is introduced to teach the relative positioning of a vehicle drive motor/transmission to be located below a floor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/	Primary Examiner, Art Unit 3618